SCHEDULE A

 

TESCO CORPORATION

EMPLOYEE STOCK SAVINGS PLAN

PLAN TEXT

Effective Date: July 1, 1994

Amended: July 1, 2001

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   PURPOSE OF THE PLAN

ARTICLE 2

   DEFINITIONS

ARTICLE 3

   ELIGIBILITY FOR MEMBERSHIP

ARTICLE 4

   CONTRIBUTIONS

ARTICLE 5

   INVESTMENT OF CONTRIBUTIONS AND REPORTING

ARTICLE 6

   VESTING, TERMINATION AND WITHDRAWAL

ARTICLE 7

   RIGHTS OF THE MEMBER

ARTICLE 8

   RIGHTS OF THE CORPORATION

ARTICLE 9

   ADMINISTRATION AND OTHER

 



--------------------------------------------------------------------------------

ARTICLE 1—PURPOSE OF THE PLAN

 

1.01 The purpose of the Tesco Corporation Employee Stock Savings Plan is to
allow the Employees of the Corporation to participate in the growth of Tesco
Corporation by the regular purchase of the common shares of Tesco Corporation on
their behalf.

 

1.02 The Plan is established as of July 1, 1994.

ARTICLE 2—DEFINITIONS

For the purpose of this Plan, including this Article, unless the context shall
require a different meaning, the following expressions shall have the meaning
attributed to them in this Article 2.

 

2.01 “Administrative Agent” means a trust company existing under the laws of
Canada or a Province of Canada appointed as Administrative Agent of the Fund
pursuant to the Agency Agreement.

 

2.02 “Agency Agreement” means the agreement between the Corporation and the
Administrative Agent as established and modified from time to time for purposes
of the Plan.

 

2.03 “Board of Directors” means the directors of the Corporation.

 

2.04 “Commencement Date” means the date that a particular Employee becomes a
Member of the Plan.

 

2.05 “Contribution” means a Matching Contribution or a Voluntary Contribution or
both.

 

2.06 “Corporation” means Tesco Corporation and its subsidiaries.

 

2.07 “Earnings” means the remuneration received by a Member from the
Corporation. For greater certainty remuneration includes the base salary and
wages including vacation pay but excluding overtime, bonuses, commissions,
expense allowances, retiring allowances and termination settlements. The
President of the Corporation may designate certain additional allowances payable
to field operatives as eligible remuneration for the Plan provided that such
designation is evidenced in writing.

 

2.08 “Effective Date” means July 1, 1994 and as amended July 1, 2001, except as
otherwise provided.

 

2.09 “Employee” means an individual, including an officer, who is in permanent
full-time or permanent part-time employment with the Corporation.

 

2.10 “Fund” means all assets held by the Administrative Agent under the terms of
the Plan and the Agency Agreement including Shares and uninvested cash.

 



--------------------------------------------------------------------------------

2.11 “Investment Dealer” means the Investment Dealer, who shall be a member of a
recognized Canadian Stock Exchange, appointed from time to time by the
Corporation to advise on and execute purchases of Shares for the Plan via the
Administrative Agent.

 

2.12 “Long Term Leave” means a period of leave approved by the Corporation which
is longer than six months.

 

2.13 “Matching Contribution” means a contribution by the Corporation as
specified in Article 4.04.

 

2.14 “Member” means any Employee who is enrolled in the Plan.

 

2.15 “Member Account” (which may be a Standard Account or an RRSP Account) means
an account established by the Administrative Agent for each Member in accordance
with the Plan and administered by the Administrative Agent hereunder.

 

2.16 “Plan” means the Tesco Corporation Employee Stock Savings Plan.

 

2.17 “Quarter” means any of the three month periods in a fiscal year for which
the Corporation is required to publish its financial results to its
shareholders.

 

2.18 “RRSP Account” means the Member’s account in the Group Registered
Retirement Savings Plan established in accordance with the Plan and administered
by the Trustee hereunder.

 

2.19 “Shares” means common shares in the capital of the Corporation.

 

2.20 “Short Term Leave” means a period of leave approved by the Corporation no
longer than six months.

 

2.21 “Standard Account” means a Member Account, which is not an RRSP Account.

 

2.22 “Trustee” means a trust company incorporated under the laws of Canada or a
Province of Canada appointed as Trustee of the Fund for the RRSP Account.

 

2.23 “Voluntary Contribution” means a contribution by a Member from the Earnings
of such Member.

ARTICLE 3—ELIGIBILITY FOR MEMBERSHIP

 

3.01 All Employees of the Corporation shall be eligible to become a Member of
the Plan provided that no Employee shall be eligible to become a Member prior to
the first day of his first pay period commencing after completion of three
months of services.

 

3.02 The Board of Directors of the Corporation or their designate may, in their
sole discretion, waive the eligibility qualification period set out in
Section 3.01 above.



--------------------------------------------------------------------------------

ARTICLE 4—CONTRIBUTIONS

 

4.01 Effective July 1, 1994, Members may elect to make Voluntary Contributions
to the Plan through payroll deduction of up to 7.5 percent of the Member’s
Earnings (the “Election”). Such Election shall be in such form required by the
Corporation and shall give the Corporation authority to deduct and remit to the
Administrative Agent a designated percentage of Earnings in respect of each pay
period.

 

4.02

A Member may change the designated percentage of Earnings pursuant to Article
4.01 once each Quarter. Any change in the Election will be made upon written
notice to the Corporation and will be effective the first pay period of the
month of the following Quarter for all written requests received by the
Corporation prior to the 15th day of the month at the end of the Quarter.

 

4.03 Effective his particular Commencement Date, a Member shall be eligible to
establish an RRSP Account by joining the Group RRSP administered by the Trustee
in conjunction with the Plan. Investments of the Group RRSP shall be restricted
to Shares of the Corporation.

A Member may hold either or both of a Standard Account and an RRSP Account. For
administrative simplicity, the Member may allocate his Contributions only as
follows:

 

    Standard
Account  

RRSP

Account

                   

Option 1

  100%   0%          

Option 2

  50%   50%          

Option 3

  0%   100%          

The Member may only change his allocation option once per calendar year.

 

4.04 The Corporation shall make a Matching Contribution equal to the lesser of a
Member’s Voluntary Contribution or such percentage of the Member’s Earnings as
is designated from time to time by the Board of Directors of the Corporation or
their designate. The Voluntary Contribution and Matching Contribution of the
Corporation shall be remitted to the Administrative Agent within 14 days of the
end of each month in respect of which a Voluntary Contribution is being made by
the Member and shall be allocated to the Member Account(s) of the respective
Member.

 

4.05 All Contributions shall be remitted to the Administrative Agent in Canadian
funds. Contributions made in currency other than Canadian funds shall be
converted by the Corporation to Canadian funds based on the conversion rate for
the month used by the Corporation for its general accounting purposes.



--------------------------------------------------------------------------------

ARTICLE 5—INVESTMENT OF CONTRIBUTIONS AND REPORTING

 

5.01 The only eligible investment for the Fund shall be Shares. Contributions
shall be held by the Administrative Agent until expended on Shares.

 

5.02 The Corporation shall cause the Investment Dealer through the
Administrative Agent to purchase Shares through the facilities of the Toronto
Stock Exchange in such a way that the Contributions are fully invested in Shares
during the month following the month to which the Contributions relate. The
Investment Dealer will be directed to use its best efforts to use the cash
balance in the Fund in its entirety for purchase of Shares subject to market
conditions. If the Investment Dealer is unable to purchase the full amount of
Shares in a particular month, the remaining cash balance shall be allocated to
the first purchases of Shares in the next month.

 

5.03 Upon completion of purchases of Shares for each month, the Investment
Dealer shall report to the Administrative Agent the number of Shares purchased
and shall within 30 days deliver to the Administrative Agent a Share Certificate
representing the Shares purchased. The Investment Dealer shall furnish a copy of
the monthly report to the Corporation. The Administrative Agent shall allocate
Shares to each Member’s Account(s) in proportion to the Member’s Contributions
for the month as reported each month pursuant to Article 5.04 to three decimal
places.

 

5.04 The Corporation shall furnish a report to the Administrative Agent within
14 days of each month end summarizing the Contributions to each Member’s
Account(s).

 

5.05 The Administrative Agent shall maintain a record of the Shares held for
each Member and the cash balance held over until the next Share purchase. A list
of such Member Account balances shall be supplied to the Corporation as soon as
practical following the Administrative Agent’s receipt of Contributions as
described in Article 4.04, the report as described in Article 5.04 and
confirmation from the Investment Dealer of the number of Shares purchased.

 

5.06 Within 30 days of the last day of each of March, June, September and
December the Administrative Agent shall supply each Member with a statement of
his Member Account balances and the transactions made on his behalf since the
last statement including his Voluntary Contribution, the Matching Contribution,
the Shares purchased for and withdrawn from his account and the balance of
Shares in his account at the end of the period.

ARTICLE 6—VESTING, TERMINATION AND WITHDRAWAL

 

6.01 All Contributions to the Plan as at each Member’s Commencement Date shall
be fully vested for each Member. All Contributions made after that date shall
immediately vest to the benefit of the Member.

 



--------------------------------------------------------------------------------

6.02 A Member’s participation in the Plan shall cease in the event of the
Member’s termination of employment for any reason except Short Term Leave or
other approved leave. A Member who commences Long Term Leave shall be deemed to
have terminated membership in the Plan and shall provide a written withdrawal
request to the Corporation within 60 days of such commencement.

 

6.03 A Member may once per calendar year withdraw all or any portion of the
Shares held in his respective Member Account(s) without penalty or additional
transaction fees/charges. Additional withdrawals may be requested provided
however that the Member pays all transaction fees and that the Corporation will,
effective on the first pay period after the additional withdrawal has been made,
cease to make Matching Contributions to the Fund on behalf of such Member who
has made an additional withdrawal in accordance with the following table:

 

Proportion of Shares Withdrawn   Matching Contribution Suspension Period

less than or equal to 50%

greater than 50%

 

6 months

12 months

A Member may continue to make Voluntary Contributions during the suspension
period.

 

6.04 Where a Member ceases to be an Employee of the Corporation a written
withdrawal request must be provided to the Corporation within 60 days. In the
event that a written withdrawal request is not received by the Corporation
within 60 days of the Member ceasing to be an Employee of the Corporation, his
interest in the Fund will be disposed of as follows:

(1) Standard Account All whole Shares will be transferred to the Member. All
fractional Shares will be paid to the Member in cash.

(2) RRSP Account All whole Shares will be transferred to the Member’s individual
RRSP in his name which shall not be connected with the Plan. All fractional
Shares will be transferred in cash to the Members’ individual RRSP.

Where a Member who has an RRSP Account ceases to participate in the Plan and has
no individual RRSP in his name which is not connected with the Plan, the Trustee
will forward his Shares to the Investment Dealer for sale through the facilities
of the Toronto Stock Exchange and shall remit the net proceeds of sale net of
applicable tax withholdings to the Member.

ARTICLE 7—RIGHTS OF THE MEMBER

 

7.01 The Member shall have the right to designate, by written notice given to
the Corporation, a person or persons to be the beneficiary to receive any
proceeds of disposition that may be made as a result of the death of the Member.
Such written notice may be altered or revoked from time to time by written
notice to the Corporation.

 



--------------------------------------------------------------------------------

7.02 If, on the death of the Member, there is no designated and surviving
beneficiary, any proceeds of disposition will be delivered to the Member’s
estate.

 

7.03 Save for the benefits under the Plan in accordance with Article 6 and the
rights to receive statements from the Administrative Agent under paragraph 5.05
the Member shall have no other rights under the Plan.

ARTICLE 8—RIGHTS OF THE CORPORATION

 

8.01 The provisions of the Plan may be amended by the Corporation in its sole
discretion, provided that no such amendment shall reduce the then current value
of any Member’s Account, notwithstanding that such amendment may affect the
contribution limits of Members or the Corporation, or other aspects of the Plan,
after the date of the amendment.

 

8.02 The Corporation may, in its sole discretion and on 30 days notice to the
Members, terminate the Plan at any time.

 

8.03 In the event of the termination of the Plan, the Administrative Agent shall
transfer the Members’ interests in the Plan to the Members in accordance with
Article 6.04. Fractional Shares shall be sold and the proceeds paid to the
Member.

 

8.04 The operation of this Plan shall at no time interfere with the
Corporation’s right to terminate the employment of any Member with or without
just cause.

 

8.05 The Corporation shall have the right to terminate the Agency Agreement with
any particular Administrative Agent and appoint a successor Administrative Agent
at any time subject only to any notice period that may be in the Agency
Agreement.

 

8.06 In the event of any conflict between a Member and the Corporation arising
in connection with this Plan, the Corporation shall have sole responsibility for
the interpretation of the Plan.

ARTICLE 9—ADMINISTRATION AND OTHER

 

9.01 The Corporation shall administer the Plan and shall make and enforce such
procedures as it may deem suitable, and shall have the powers necessary to carry
out the administration of the Plan, including the authorization of disbursements
made by the Administrative Agent and the Investment Dealer and the resolution of
questions involving the interpretation and application of the provisions of the
Plan.

 

9.02 The Corporation shall adopt such regulations as may be deemed necessary or
proper for the efficient administration of the Plan and may amend same from time
to time subject to the provisions of 8.01. The Corporation shall notify the
Administrative Agent in writing of such amendments.

 



--------------------------------------------------------------------------------

9.03 All reasonable expenses incurred in connection with the administration of
the Plan shall be paid by the Corporation. Costs of purchase or sale of Shares,
including commissions, fees and applicable taxes, shall be deemed to be part of
the cost of the Shares and shall be paid for from Contributions to the Plan.

 

9.04 The Corporation shall provide or cause to be provided notice in writing to
each Employee of the Corporation who is eligible to participate in the Plan of
his participation and of their rights thereunder.

 

9.05 The Corporation shall be responsible for selection of the Investment
Dealer.

 

9.06 The Plan shall be construed, regulated and administered according to the
laws of the Province of Alberta and the provisions of the Income Tax Act.

 

9.07 When the context of the Plan requires it, the masculine gender shall
include the feminine and the singular shall include the plural.

 

9.08 Members’ RRSP Accounts are subject to the provisions of the Income Tax Act
(Canada). The Income Tax Act (Canada) imposes certain limits on the amounts
individuals may contribute to RRSPs and the amount which may be claimed as
deductions. Members may make separate contributions to other personal RRSPs
outside the Plan. It is the responsibility of each Member to ensure that he does
not overcontribute and the Corporation accepts no responsibility or liability
for overcontributions.

 

9.09 If the Corporation disposes of any division or subsidiary, the Employees
shall not be entitled to any compensation in respect of the termination of their
right to participate in the Plan except for the right to receive the balance of
their Member’s
Account(s).

 

9.10 Dividends on the Shares shall be reinvested in Shares and such Shares shall
be allocated to Members’ Accounts in the proportion of Shares held in each
Member’s Account at the end of the month prior to receipt of the dividend.

 

9.11 Where applicable the Corporation’s Matching Contribution is a taxable
benefit and shall be reported accordingly.

 

9.12 Shares held by the Administrative Agent under the Plan shall be registered
in the name of the Administrative Agent or such other name as the Administrative
Agent determines.

 

9.13 Whole shares allocated to a Member’s Account will be voted by the
Administrative Agent in accordance with the directions, if any, of the Member.